Citation Nr: 1009728	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1969 to May 1973 and 
served in the Republic of Vietnam from July 1970 to November 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

This matter was previously before the Board in May 2006 and 
September 2008 and was remanded on both occasions for further 
development.  At these times, the issues included entitlement 
to service connection for a right eye disorder (claimed as 
loss of vision), to include as secondary to service-connected 
diabetes mellitus type II, and entitlement to service 
connection for a left eye disorder (claimed as decreased 
vision and presbyopia), to include as secondary to service-
connected diabetes mellitus type II.  An October 2008 rating 
decision granted service connection for early onset 
cataracts, both eyes, associated with diabetes mellitus type 
II and assigned a 30 percent disability rating, effective 
October 11, 2002.  The October 2008 rating decision also 
awarded special monthly compensation based on loss of use of 
one eye from October 11, 2002.  As the record does not 
reflect that the Veteran expressed disagreement with any 
downstream elements (disability rating and/or effective 
date), this issue will not be discussed any further.

In February 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In an unappealed September 1986 rating decision, the RO 
denied the Veteran's original claim of entitlement to service 
connection for a skin disability, claimed as jungle rot, on 
the bases of no in-service incurrence and no competent 
evidence of a nexus to service.

2.  Evidence submitted subsequent to the September 1986 
rating decision is not cumulative or redundant, and bears 
directly and substantially upon the specific matter under 
consideration, which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

3.  Onychomycosis and post-inflammatory hyperpigmentation 
consistent with a history of tinea cruris of the feet and 
groin are shown by the competent medical evidence of record 
to be related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The RO's September 1986 rating decision is final as to 
the claim of service connection for a skin disability, to 
include jungle rot.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a skin 
disability, to include jungle rot.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).

3.  Onychomycosis and post-inflammatory hyperpigmentation 
consistent with a history of tinea cruris of the feet and 
groin were incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  


Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice apply to all 
five elements of a "service connection" claim, to include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

As the decision herein reopens the claim for service 
connection for a skin disability, and awards service 
connection for such, a discussion with regard to VA's duties 
to notify and assist relative to the this claim would serve 
no useful purpose.  A remand is inappropriate where there is 
no possibility of any benefit flowing to the veteran.  Soyini 
v. Derwinski, 1 Vet. App. 540 (1991).  The determination to 
reopen the claim for service connection constitutes a full 
grant of that portion of the claim.  Hence, there is also no 
reason to belabor the impact of Kent v. Nicholson, 20 Vet. 
App. 1 (2006), on this matter, as any error in notice timing 
and content is harmless.  Again, with regard to the 
underlying claim of service connection for a skin disability, 
the Board is granting the full benefit sought on appeal 
regarding the merits of the claim.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be discussed further.  

Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

New and material evidence 

Following notification of an initial review and adverse 
determination by the RO, a NOD must be filed within one year 
from the date of notification thereof; otherwise, the 
determination becomes final and is not subject to revision 
except on the receipt of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156.  In a rating decision, dated 
in September 1986, the RO denied service connection for 
jungle rot (a skin disability).  In the April 2003 
determination currently on appeal, the RO noted that new and 
material evidence was needed to reconsider the claim, and it 
determined that the additional evidence did not constitute 
new and material evidence.  Subsequent adjudicatory actions 
also found that new and material evidence was not submitted.

Nevertheless, the question of whether new and material 
evidence has been received to reopen a claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  In this case, the 
appellant's petition to reopen his claim for entitlement to 
service connection for a skin disability was received in 
April 2001.  As such, the "old" provision is for 
application in this case and is set forth below.  

Under 38 C.F.R. § 3.156(a) (2000), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 
95, 98 (1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  New evidence is 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's disability, even where it may not convince the 
Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Lay assertions of medical causation, 
however, cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claim

Historically, a September 1986 rating decision denied the 
Veteran's original claim seeking service connection for a 
skin disability (claimed as jungle rot) based on no in-
service incurrence and no medical nexus evidence linking such 
to service.  Even thought the notice letter regarding the 
September 1986 rating decision is not of record, the Board 
notes that the Veteran has not argued that he never received 
notice of this adverse rating decision.  Further, the claims 
file does not reflect that the September 1986 rating decision 
was returned to VA for any reason.  As such, the Veteran has 
not demonstrated clear evidence of irregularity that is 
necessary to overcome the presumption of regularity that 
attaches to the actions of Government officials.  See Miley 
v. Principi, 366 F.3d 1343, 1347 (Fed.Cir.2004) ("The 
presumption of regularity provides that, in the absence of 
clear evidence to the contrary, the court will presume that 
public officers have properly discharged their official 
duties."); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 
2001) ("The [presumption of regularity] doctrine thus allows 
courts to presume that what appears regular is regular, the 
burden shifting to the attacker to show the contrary.").  
Additionally, in the petition to reopen his claim received in 
April 2001, the Veteran stated that he was writing "to reopen 
[his] claim for veterans disability compensation."  By using 
the word "reopen," the Veteran has demonstrated knowledge 
that his disability compensation claim was previously denied 
by VA.  The Veteran did not perfect an appeal from the 
September 1986 rating decision, and it became final.  
38 U.S.C.A. § 7105.  The Board notes that the claim denied in 
September 1986 and the current claim to reopen are based on 
the same factual basis as they are both claims involving a 
skin disability (claimed as jungle rot), manifested by an 
itchy and irritating rash.  See Boggs, 520 F.3d at 1334-35.

The evidence of record at the time of the previous final 
denial, in September 1986, included the Veteran's service 
treatment records from his period of active service from May 
1969 to May 1973.  The report of the Veteran's enlistment 
examination, dated in April 1969, reflects a normal skin 
examination.  A July 1969 overseas examination report also 
reflects a normal skin examination.  An April 1971 
examination upon the Veteran's return from Vietnam revealed a 
normal clinical examination of the skin and the corresponding 
report of medical history indicates that the Veteran 
responded "No" to whether has or has had any skin diseases.  
A clinical examination of the Veteran's skin was normal, as 
indicated by a March 1973 separation examination report.  

A March 1986 VA outpatient treatment report reflects that the 
Veteran was seen with a 15-year history of a groin rash for 
which he was using multiple topical creams, to include 
Lotrimin.  The impression was probable "T.[tinea] Cruria."  
The Veteran was seen again by VA in July 1986 and it was 
noted that he had good results with Lotrimin regarding his 
groin rash.  The assessment was "S/P [status post] T. 
crusis."  A report of VA examination, dated in September 
1986, indicates that the Veteran reported a skin rash in the 
groin area since around 1969, when he was in Vietnam.  The VA 
dermatology consultation report accompanying the VA 
examination noted that the Veteran had a groin rash since 
1969 and he was followed by the dermatology clinic and 
treated with Lotrimin in the past.  Physical examination 
revealed diffuse, mildly erythematous patches in the 
bilateral groin area with areas of peripheral scaling.  The 
diagnosis was probable tinea cruris with intertrigo.

The evidence added to the record subsequent to the last final 
denial in September 1986, includes a report of VA 
examination, dated in January 2009.  This examination report 
reflects a diagnosis of onychomycosis and post-inflammatory 
hyperpigmentation consistent with a history of tinea cruris.  
At this VA examination, the Veteran reported a history of 
"jungle rot" starting in 1969 or 1970.  The VA examiner 
provided an opinion that the Veteran's current skin 
disability is related to and/or was exacerbated by his 
military service.  Additionally, there is evidence of 
continuity of symptomatology after service.  See February 
2003 statement by the Veteran (reporting that his skin 
condition "never went away" and that he has been treating it 
professionally and personally with different creams 
throughout the years); April 2003 Notice of Disagreement 
(noting that his skin "condition has continued throughout the 
years getting worse").

The Board finds that the additional evidence discussed in the 
previous paragraph, when considered in conjunction with the 
record as a whole, is not cumulative and redundant, and was 
not of record at the time of the prior final denial in 
September 1986.  Thus, it is new.  The Board also notes that 
the record contains evidence of a current skin disability an 
in-service incurrence.  Further, the January 2009 VA 
examination report contains competent medical evidence of a 
nexus to service bearing directly and substantially upon the 
specific matter under consideration, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim as the record did not contain evidence of 
a medical nexus to service at the time of the last prior 
final denial in September 1986.  The Board notes that the 
credibility of the newly submitted evidence is presumed in 
determining whether or not to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board, therefore, must 
consider this, and other evidence added to the record since 
the last final denial, to fairly decide the claim.  38 C.F.R. 
§ 3.156(a) (2000).  Accordingly, the additional evidence is 
also material.  Since new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a skin disability, the claim is reopened.

Analysis -reopened service connection claim

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a skin disability may be granted on 
the merits, de novo.  The Board notes that the April 2003 
rating decision and subsequent adjudicatory documents of 
record do not indicate that the claim was reopened, allowing 
the RO to consider all evidence of record and address the 
issue on the merits.  Notwithstanding the fact that the RO 
has not considered the merits of the claim, the Board finds 
that there is no prejudice to the Veteran regarding the 
Board's consideration of the reopened claim, de novo, because 
it is granting the full benefit sought on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (noting that where 
the Board addresses a question that has not been addressed by 
the AOJ, the Board must consider whether a veteran has been 
prejudiced thereby).  Therefore, the Board will consider the 
merits of the claim, de novo, in light of all evidence of 
record.

Again, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) 
are met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  Section 3.307(a)(6) provides that the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Section 
3.307(a)(6)(iii) also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more any 
time after service, except that chloracne and porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2009).

After a review of the evidence, the Board has determined that 
service connection is warranted for a skin disability.  The 
Board finds that, with resolution of doubt in the Veteran's 
favor, the competent medical evidence of record shows that 
his skin disability was caused by, or etiologically related 
to, his period of active service.  The Board's reasons for 
this decision are detailed below.  As the Board is granting 
service connection on a direct incurrence basis in this 
decision, a discussion of whether service connection is 
warranted on a presumptive basis is not necessary.

The Board first examines the record to determine whether 
there is evidence of a current disability.  The January 2009 
VA examination report reflects a diagnosis of onychomycosis 
and post-inflammatory hyperpigmentation consistent with a 
history of tinea cruris.  See also March 2005 VA podiatry 
report (noting an assessment of onychomycosis, x10); August 
2003 VA examination report (diagnosing tinea pedis and 
candidal intertrigo); July 2002 VA treatment report 
(containing, in pertinent part, assessments of tinea pedis 
and curis).  Based on the foregoing, the Board finds that the 
first element of a service connection claim, that of a 
current disability, has been met.  

The Board's next inquiry focuses on the possible occurrence 
of an in-service injury or disease.  In this case, the 
Veteran's service treatment records are lacking in any 
complaints, diagnosis, or treatment of a skin disability.  As 
noted above, the report of the Veteran's entrance examination 
in April 1969 indicates a normal clinical examination of the 
skin.  Further, the reports of the April 1971 examination 
(upon his return from Vietnam) and the March 1973 separation 
examination each reveal a normal clinical evaluation of his 
skin.

A post-service VA treatment record, dated in March 1986, 
reflects that the Veteran reported a 15-year history of a 
groin rash for which he was using multiple topical creams, to 
include Lotrimin.  The September 1986 VA examination report 
indicates that the Veteran reported a skin rash in the groin 
area since around 1969, when he was in Vietnam.  An August 
2003 VA examination report indicated that the Veteran 
described an itchy and irritating rash on his groin and feet 
that began in 1970.  He further indicated treatment with a 
cream two to three times per week.  Additionally, at the 
January 2009 VA examination, the Veteran reported a history 
of "jungle rot" that began in 1969 or 1970.  He reported 
symptoms of itchiness and irritation in the groin and toes 
that were intermittent and became worse when he sweats during 
the summer.  The Board also notes that the Veteran has 
reported, in the February 2003 statement, that "[t]his 
condition never went away - it has only gotten worse" and 
that he has been treating it throughout the years with 
different creams.  

Lay testimony is competent when it regards the readily 
observable features or symptoms of injury or illness and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 
2006) (finding that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence).

Regarding the Veteran's statements about his rashes with 
itchiness and irritation in service, the Board finds that the 
Veteran is competent and credible to make such statements.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) 
(noting that a veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing and witnessing events in service).  Indeed, the 
Veteran is competent and credible to report a skin rash with 
itchiness as well as treatment with various topical creams 
over the years.  There is no evidence of record to call into 
question the credibility of the Veteran's statements 
concerning a rash during service.  Indeed, as documented 
above, the Veteran statements have been consistent over many 
years.  Therefore, the Board finds that there is evidence of 
an in-service incurrence, to include an itchy and irritable 
rash.  Furthermore, the Board notes there is no reason to 
doubt the competency and/or credibility of the Veteran's 
statements with regard to having an itchy rash treated with 
various lotions and creams since service.

Regarding a competent evidence of a nexus to service, the 
Board notes that the January 2009 VA examiner stated the 
following: 

Onychomycosis and tinea cruris are both common 
conditions which are the result of an overgrowth 
of yeast or fungus in the area likely starting 
with yeast or fungus in the toenails that are 
then seeding the groin and this condition has 
been exacerbated by sweating which, if the 
patient was in Vietnam in a hot environment, then 
this condition would be exacerbated.  Also of 
note, the patient was seen in the past for a 
Comp[ensation] and Pension [examination] 
regarding his skin condition back in 2003 and 
they did a KOH examination.  They scraped both 
the groin and feet which were positive for 
fungus.  So, as I said, it is at least as likely 
as not that his current skin condition is related 
to the mention of tinea cruris in the patients C-
file from his time during the service and also it 
is at least as likely as not that his skin 
condition was exacerbated by his being in the hot 
environment in the service.  

The Board finds the above VA opinion to be probative 
competent medical evidence in favor the Veteran's service 
connection claim for a skin disability.  The January 2009 VA 
examination report reflects that the Veteran's claims file 
was reviewed.  As such, the above opinion was provided in 
light of the recorded history of the disability.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a 
physician's access to the claims file is an important factor 
in assessing the probative value of a medical opinion).  The 
Board also notes that a supporting rationale, as described 
above, was provided.  See id. (stating that a factor for 
assessing the probative value of a medical opinion includes 
the thoroughness and detail of the physician's opinion); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(noting that most of the probative value of a medical opinion 
comes from its reasoning, and threshold considerations 
include whether the person opining is suitably qualified and 
sufficiently informed).  The 2009 VA examiner also considered 
pertinent facts such as the Veteran's reported history of 
itchiness and irritation in the groin and toes since 
approximately 1970.  Further, the record demonstrates that 
the Veteran military service included a tour in the Republic 
of Vietnam.

Additionally, after physical examination at an August 2003 VA 
examination, the examiner diagnosed tinea pedis and candidal 
intertrigo.  This examination report indicates that these 
skin disorders are very common and basically result in an 
over growth of either yeast or fungus in the area.  It was 
noted that a pre-disposing problem is if the patient sweats a 
lot and is unable to change clothing or socks.  It was 
further noted that these disorders can be aggravated by heat 
or constant moisture.

In situations where there is an approximate balance of 
positive and negative evidence, the Board provides the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
Here, a diagnosis of onychomycosis and post-inflammatory 
hyperpigmentation consistent with a history of tinea cruris 
of the feet and groin clearly exists as well as competent and 
credible evidence of an itchy rash on the Veteran's feet and 
groin in service and thereafter.  A January 2009 VA medical 
opinion relates the Veteran's current skin disability to his 
military service.  As a result, the Board must resolve the 
benefit of the doubt in the Veteran's favor and find that 
service connection is warranted for onychomycosis and post-
inflammatory hyperpigmentation consistent with a history of 
tinea cruris of the feet and groin.  38 U.S.C.A. §§ 1110, 
5107.  



	(CONTINUED ON NEXT PAGE)



ORDER

Since new and material evidence has been received to reopen 
the claim of entitlement to service connection for a skin 
disability, claimed as jungle rot, the claim is reopened.

Entitlement to service connection for onychomycosis and post-
inflammatory hyperpigmentation consistent with a history of 
tinea cruris of the feet and groin is granted.





____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


